Name: 86/618/EEC: Commission Decision of 10 December 1986 approving an addendum to the programme relating to the potato sector submitted by the Government of the Federal Republic of Germany for the Land of Bavaria pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-12-20

 Avis juridique important|31986D061886/618/EEC: Commission Decision of 10 December 1986 approving an addendum to the programme relating to the potato sector submitted by the Government of the Federal Republic of Germany for the Land of Bavaria pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 361 , 20/12/1986 P. 0039*****COMMISSION DECISION of 10 December 1986 approving an addendum to the programme relating to the potato sector submitted by the Government of the Federal Republic of Germany for the Land of Bavaria pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) (86/618/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 2224/86 (2), and in particular Article 5 thereof, Whereas on 19 December 1985 the Government of the Federal Republic of Germany forwarded an addendum to the programme approved by Commission Decision 80/672/EEC (3) relating to the potato sector in the Land of Bavaria; Whereas the addendum to the programme concerns the reception, storage, grading, marketing and processing of potatoes so as to make the sector more competitive and add value to its output; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas approval of the addendum to the programme cannot relate to products not covered by Annex II to the Treaty or to starch; Whereas the addendum contains enough of the details specified in Article 3 of Regulation (EEC) No 355/77 to show that the objectives of Article 1 of the said Regulation can be attained in the potato sector in Bavaria; whereas the time laid down for implementing the addendum does not exceed the period specified in Article 3 (1) (g) of the said Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The addendum to the programme relating to the potato sector in the Land of Bavaria, notified on 19 December 1985 and supplemented on 23 June 1986 by the Government of the Fedeal Republic of Germany in accordance with Regulation (EEC) No 355/77, is hereby approved with the exception of the investments relating to products not covered by Annex II and to starch. Article 2 This Decision is adressed to the Federal Republic of Germany. Done at Brussels, 10 December 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 194, 17. 7. 1986, p. 4. (3) OJ No L 185, 18. 7. 1980, p. 41.